Order unanimously reversed, on the law and facts, and petition dismissed. Memorandum: This appeal is from an order of Family Court which adjudged the appellant a juvenile delinquent and placed him on probation. He was charged with committing an act which, if committed by an adult, would have constituted the crime of sexual abuse in the second degree in violation of section 130.60 of the Penal Law. He was adjudicated a juvenile delinquent on the uncorroborated testimony of the alleged victim. Since this is one of the offenses defined in article 130 of the Penal Law, corroboration is required. There must be a full compliance with due process requirements. (See Matter of Gault, 387 U. S. 1; Matter of Aaron D., 30 A D 2d 183.) In Matter of Eric R. (34 A D 2d 402, 403) it was stated: “ There is no basis for declining to extend that policy to infants only because they are infants. Matter of Gault (supra) and its progeny indicate that such a distinction based solely upon age, without other justification, denies both due process and the equal protection of the law.” (Appeal from order of Lewis County Family Court adjudging respondent a juvenile delinquent.) Present— Witmer, J. P., Cardamone, Simons, Mahoney and Goldman, JJ.